— Appeal by the defendant from a judgment of the County Court, Nassau County (Delin, J.), rendered June 3, 1985, convicting him of burglary in the first degree, assault in the third degree and resisting arrest, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]). The record establishes that the defendant lunged at the complainant with a screwdriver after the complainant confronted the defendant during the course of a burglary of the complainant’s home. The complainant’s fingers were "gouged” or cut and were bleeding. He testified that the pain resulting from his injuries lasted for more than one week. The foregoing evidence satisfied the "physical injury” element of the crime of burglary in the first degree (Penal Law § 140.30 [2]; People v Richards, 128 AD2d 387; People v Ruttenbur, 112 AD2d 13) and was also sufficient proof that the defendant intended to cause physical injury to the complainant for purposes of sustaining the conviction of assault in the third degree (see, People v Kane, 87 AD2d 578).
The defendant’s challenge with respect to his conviction for resisting arrest is equally unavailing since the record establishes that he engaged the police in a high-speed chase, crashed into a utility pole and punched and kicked at a police *699officer and grabbed his gun when the officer attempted to arrest him (see, People v SiMartin, 135 AD2d 591).
We have examined the defendant’s remaining contentions and find them to be without merit. Lawrence, J. P., Kunzeman, Eiber and Harwood, JJ., concur.